DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, 21-23 are objected to because of the following informalities:  
Claim 1 recites the limitation "the center of the first surface " in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the center of the second surface " in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the center to an edge " in line 2. There is insufficient antecedent basis for this limitation in the claim or it should read as “the center of the first surface to an edge”.
Claim 21 recites the limitation "the center" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "a force F3" in line 10. It should read as “a third force” (Note: the formula or symbols should be written inside bracket, and the terminology should be written in a clear and consistence manner ). Also, a third force was introduced before a second force is introduced. 
In line 2 of claim 22 ,"the force F1" should read as “the first force”.
In line 2 of claim 23 ,"a force F2" should read as “a second force”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “an area of the first surface between the edge and the center of the first surface exists” in lines 1-2. It is unclear limitation if it is “ full area that exist between the edge and center of the first surface” (see claim 12 which recite full area) or it means “a predefined area located between the edge of the first surface and the  center of the first surface” (for the purpose of examination,  the examiner will interpret this limitation as the last interpretation as it shown in Fig. 8) .
Claim 11 recites the limitation "which the distance between the first surface and the second surface is smaller than the distance between the first surface and the second surface at both the edge and at the center of the first surface" in lines 3-5.  it is unclear limitation. Does it means “which the distance between the first surface and second surface is smaller than the distance between the first surface and second surface at the edge and smaller than the distance between the center of the first surface and the center of the second surface” ( this is the examiner interpretation according to the Fig. 8) or it means “which the distance between the first surface and second surface is smaller than the distance between the first surface and second surface from the edges to the centers” ( see Fig. 3).
Claim 12 recites the limitation "the full area " in line 2. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear if it is referring to the limitation as in claim 12 or it is referring to different area. For the purpose of examination, this area is predefined area located between the edge and the center of the first surface.
Claim 21 recites the limitation "a center location " in line 8. It is unclear if it is referring to the limitation as in claim 21 line 4 or it is referring to location. For the purpose of examination, both are the same location.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,  9-13, 17-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Py (US. 20170071826A1).
Re claim 1, Py discloses a pierceable elastic septum (10, Figs. 1-3, abstract, ) for use in drug reservoirs and infusion sets (¶0012), comprising: first and second surfaces (second surface is the top surface includes 16, 32,34, 20 and the first surface is the bottom surface includes 30, 18) positioned opposite to each other (Fig. 3), wherein the first surface (30, 18) comprises a circumferentially closed groove surrounding the center of the first surface (38, ¶0039); a varying distance between the first surface and the second surface (distance from 16, 34, 32, 20 to 18,  and measured parallel to axis 26, Fig. 2) configured such that when a higher pressure is applied to the first surface than the second surface, a component of a force exerted on the first surface acts towards an axis (26) which intersects the center of the first surface and the center of the second surface (Fig. 4a-4c, wherein the needle is push towards penetrating the septum, so that the inside 40 will have higher fluid/air pressure, Fig. 4a-4c).  
Re claim 2, Py discloses wherein the closed groove is circular (38, ¶0039).   
Re claim 3, Py discloses wherein the groove is symmetrically arranged with respect to a rotational axis of the septum (axis 26, Fig. 2).  
Re claim 4, Py discloses wherein the groove has a cross-section selected from the group consisting of angular, rectangular, quadratic and triangular (cross section of 38, may considered angular or triangular with respect to 28, Fig. 2, ¶0009). 
Re claim 5, Py discloses wherein the varying distance between the first surface and the second surface is greater at the center of the first surface ( distance at 34) than at a different position of the first surface ( distance at 14 or 22).  
Re claim 6, Py discloses wherein the septum is prestressed by radial compression (¶0011, ¶0025).  
Re claim 9, Py discloses wherein the first surface is conical or hemispherical (18, Fig. 2), wherein the thickness (T) of the septum declines from the center to an edge (from center to the edge which close to 22, Fig.2).  
Re claim 10, Py discloses wherein the first surface comprises a protruding part of an elliptic paraboloid  (surfaces of 18, Fig. 4f) and wherein the center of the first surface defines the vertex of the elliptic paraboloid (Fig. 4f).  
Re claim 11, Py discloses wherein the septum is shaped such that an area of the first surface between the edge and the center of the first surface exists, at which the distance between the first surface and the second surface is smaller than the distance between the first surface and the second surface at both the edge and at the center of the first surface (thickness at the area at 14 is smaller than the thickness at both area 19 and 34, Fig. 2).  
Re claim 12, Py discloses wherein the distance between the first surface and the second surface is essentially at the full area of the first surface between the edge and the center of the first surface smaller than the distance between the first surface and the second surface at the edge and at the center of the first surface (thickness at the area at 14 is smaller than the thickness at both area 19 and 34, Fig. 2).    
Re claim 13, Py discloses wherein the first surface is at least partially wavelike in cross-section (Fig. 2).  
Re claim 17, Py discloses an infusion set (40, ¶0019) comprising a septum according to claim 1 (see the rejection of claim 1).  
Re claim 18, Py discloses wherein the septum is prestressed by radial compression (¶0011, ¶0025).   
Re claim 19, Py discloses a reservoir for a liquid drug (40, ¶0019) comprising a septum according to claim 1(see the rejection of claim 1).   
Re claim 20, Py discloses wherein the septum is prestressed by radial compression (¶0011, ¶0025).    
Re claim 21, Py discloses a method of using a pierceable septum (10, ¶0019, abstract, Figs. 1-3), comprising:(a) providing a septum (10) having first and second surfaces positioned opposite to each other (second surface is the top surface includes 16, 32,34, 20 and the first surface is the bottom surface includes 30, 18), the first surface having a circumferential groove (38, ¶0039); (b) piercing the septum with a cannula needle (12, ¶0036) in a location near the center of the septum (Fig. 4a-c); (c) applying fluid pressure to the first surface (Fig. 4a-4c, wherein the needle is push towards penetrating the septum, so that the inside 40 will have higher fluid/air pressure, Fig. 4a-4c), the fluid pressure generating (i) a first force (Fi) directed from the groove toward a center axis (A) of the septum, thereby compressing the septum in a center location near the cannula needle (pressured on zone 66 at the groove, Fig. 4a-5F, ¶0045); and (ii) a force (F3 ) directed from the groove outwardly toward a periphery of the septum (pressured on zone 66 at the groove towards outside edges from the groove,  Fig. 4a-5F), whereby an edge of the septum at the periphery compresses against a housing in which the septum is disposed (40, wherein as the needle is inserted inside the septum, it pushes the septum away and there is force from the septum against the wall of the 50, Fig. 3).  
Re claim 22,  Py discloses comprising removing the cannula needle and sealing the septum with application of the force F1 (¶003, Fig. 5F).  
Re claim 23, ,  Py discloses further comprising applying a force F2 from the housing toward the axis (A) to thereby enhance the seal between the housing and the periphery of the septum (Fig. 2, the seal is elastomer ¶0003, ¶0052).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Py (US. 20170071826A1) in view of Derksen (US. 5,678,713).
Re claim 7, Py fails to disclose wherein a plurality of blind holes surrounds the center of the first surface.  
However, Derksen a septum (seal 7, Fig. 3) and wherein a plurality of blind holes (14) surrounds the center of the first surface (right surface of 23, Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify septum of Py to include a plurality of holes so that the septum has a plurality of blind holes surrounds the center of the first surface as taught by Derksen for the purpose of having zones which for minimizing the thickness of the seal and minimizing frictional resistance to puncturing (Derksen, Col. 2, lines 60-65).
Re claim 8, Py fails to disclose wherein the plurality of blind holes surrounds the center of the first surface in a circular manner.  
However, Derksen a septum (seal 7, Fig. 3) and wherein a plurality of blind holes (14) surrounds the center of the first surface in a circular manner (right surface of 23, Fig. 3, two blind holes is around the center so they can be considered circular manner surrounding the center).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify septum of Py to include a plurality of holes so that surrounds the center of the first surface in a circular manner as taught by Derksen for the purpose of having zones which for minimizing the thickness of the seal and minimizing frictional resistance to puncturing (Derksen, Col. 2, lines 60-65).
Re claim 14, Py fails to disclose wherein the septum is symmetrical with respect to at least one mirror plane (P), wherein the mirror plane (P) is transverse or perpendicular to the axis (A) which intersects the center of the first surface and the center of the second surface.  
However, Derksen a septum (seal 7, Fig. 3) and wherein the septum is symmetrical with respect to at least one mirror plane (perpendicular plane on axis x-x and at the middle of 7), wherein the mirror plane (P) is transverse or perpendicular to the axis (A) which intersects the center of the first surface and the center of the second surface (Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify septum of Py so that the septum is symmetrical with respect to at least one mirror plane (P), wherein the mirror plane (P) is transverse or perpendicular to the axis which intersects the center of the first surface and the center of the second surface as taught by Derksen for the purpose of having zones which for minimizing the thickness of the seal and minimizing frictional resistance to puncturing (Derksen, Col. 2, lines 60-65).
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Py (US. 20170071826A1) in view of Forsell (US. 20060127246A1).
Re claim 15, Py fails to disclose wherein: the septum comprises a first outer layer having the first surface as an outer surface, a second outer layer having the second surface as an outer surface, and middle layer sandwiched between the first and second outer layers; and  22Attorney Docket Nos.: 9134-0607 P34336-US the hardness and/or the elastic modulus of the middle layer is different from the hardness and/or the elastic modulus of the first and second outer layers. 
However, Forsell a septum (sealing membrane 5, Fig. 1) and wherein: the septum comprises a first outer layer (1) having the first surface as an outer surface (Fig. 1), a second outer layer (8) having the second surface as an outer surface (Fig. 1), and middle layer sandwiched between the first and second outer layers (7); and the hardness and/or the elastic modulus of the middle layer is different from the hardness and/or the elastic modulus of the first and second outer layers (¶0054).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify septum of Py to include three layer so that the septum comprises a first outer layer having the first surface as an outer surface, a second outer layer having the second surface as an outer surface, and middle layer sandwiched between the first and second outer layers; and  22Attorney Docket Nos.: 9134-0607 P34336-US the hardness and/or the elastic modulus of the middle layer is different from the hardness and/or the elastic modulus of the first and second outer layers as taught by Forsell for the purpose of having suitable sealing properties with desired hardness seal (Forsell, ¶0054).
 Re claim 16, Py fails to disclose wherein the hardness and/or the elastic modulus of the middle layer is smaller than the hardness and/or the elastic modulus of the first and second outer layers.  
However, Forsell a septum (sealing membrane 5, Fig. 1) and wherein: the septum comprises a first outer layer (1) having the first surface as an outer surface (Fig. 1), a second outer layer (8) having the second surface as an outer surface (Fig. 1), and middle layer sandwiched between the first and second outer layers (7); and wherein the hardness and/or the elastic modulus of the middle layer is smaller than the hardness and/or the elastic modulus of the first and second outer layers (¶0054).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify septum of Py to include three layer so that the hardness and/or the elastic modulus of the middle layer is smaller than the hardness and/or the elastic modulus of the first and second outer layers as taught by Forsell for the purpose of having suitable sealing properties with desired hardness seal (Forsell, ¶0054).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783